Citation Nr: 1218614	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disorder causing chronic constipation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to March 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2010, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in April 2011 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a disorder causing chronic constipation.  


CONCLUSION OF LAW

The criteria for service connection for a disorder causing chronic constipation are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in December 2008 that fully addressed all notice elements.  The December 2008 letter advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It notified the Veteran that a disability rating and effective date will be assigned in event of award of any benefit sought.  The Veteran's claim may involve secondary service connection, and notice regarding secondary service connection was not provided.  However, such omission was harmless, as the evidence shows that there is no current disorder causing chronic constipation, and so service connection cannot be granted.  A remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service treatment records and VA outpatient treatment records which were identified by the Veteran.  The Veteran submitted articles in support of his claim. 

The RO complied with the Board's April 2011 remand by attempting to obtain any private treatment records, examining the Veteran as indicated, and readjudicating the claim.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and evidence of a nexus between the present disability and that symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In this case, service treatment records show that the Veteran had acute appendicitis in service and had an appendectomy in December 1946.  He is currently service-connected for residual, scars, appendectomy, rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  

The first reference to constipation in the record is dated in February 2008, at which time the Veteran reported having constipation and stomach pains for the past 10 days.  Since then, other records have shown complaints of constipation.  A colonoscopy performed in June 2008 revealed no obstruction, and the Veteran's cecum and rectum were normal.  

On VA examination in June 2008, the Veteran stated that he had an obstruction which had caused his chronic constipation.  He reported having a bowel movement about once every 4 days.  On examination, he had bowel tones times 4.  There was no abdominal mass or weight change indicated.  The examiner's opinion was that it was less likely than not that the Veteran's chronic constipation had been caused by his appendectomy, because there was no obstruction noted per colonoscopy.  The Veteran's bowel pattern was likely just the Veteran's biology.  

In January 2009, the Veteran indicated that he believes he has pneumatosis intestinalis that he most likely contracted after his in-service appendectomy.  He had had pain in his bowel area his entire adult life.  In April 2009, the Veteran indicated to a health care provider that he had had problems with constipation since his in-service appendectomy.  It had become worse over the past 20 years.  A colonoscopy revealed a polyp which was removed, and diverticulosis.  Otherwise, the colonoscopy was normal.  The treating physician indicated that based on imagery and the Veteran's colonoscopy, he does not have pneumatosis intestinalis.  Chronic constipation by history was assessed.  

During the Veteran's hearing before the undersigned in October 2010, he indicated that he had been constipated ever since surgery for appendicitis in service in 1946, and that it was due to the appendectomy surgery performed.  He had been told he had chronic constipation in service, after his appendectomy.  A VA physician had told him that it was related to his appendectomy, but she would not put it in writing.  

On VA examination in May 2011, the Veteran's claims folder was reviewed and it was noted that the Veteran was claiming that an appendectomy in 1946 had lead to pneumatosis intestinalis, resulting in chronic constipation.  It was noted that the Veteran had tried to enlist supporting statements from two physicians.  A gastroenterologist in April 2009 did not feel that he had the claimed pneumatosis intestinalis and was not willing to give him a supporting statement.  The examiner noted that the Veteran was currently well nourished, was in no distress, and had no stigmata, such as muscle wasting or edema, of any gastrointestinal condition.  The Veteran's abdomen was soft and nondistended and nontender, and he had normoactive bowel sounds and no masses.  The colonoscopy and X-rays from 2008 were reviewed.  The examiner indicated that the Veteran's subjective complaints of constipation were not supported by objective findings.  He noted that constipation complaints reported by patients are varied and quite subjective.  Stools are too hard or too small for some, while for others, defecation is too difficult or infrequent.  However, the Veteran's abdominal X-rays from 2008 did not show any evidence of fecal obstruction, constipation, or free air.  The colonoscopy did not reveal any condition of the bowel to suggest pneumonitis intestinalis.  The colonoscopy also did not reveal any scarring or strictures that would predispose the Veteran to constipation.  The frequency of his bowel movements was more likely than not the function of the Veteran's normal bowel transit.  There was no evidence to support a residual disorder from the Veteran's appendectomy, or the existence of pneumonitis intestinalis.  Furthermore, there is no evidence in the Veteran's claims folder that the condition existed while on active duty.  There was no mention of complaints or diagnosis of the claimed condition in service.  

Based on the evidence, the Board concludes that service connection is not warranted for a disorder causing chronic constipation, as none is shown.  Chronic constipation has been reported based on history.  However, a VA examiner in June 2008 indicated that there was no obstruction noted per colonoscopy, and felt that the Veteran's bowel pattern was likely just his biology.  A health care provider in April 2009 concluded based on imagery and colonoscopy that the Veteran did not have pneumatosis intestinalis, and his colonoscopy was essentially normal.  An examiner in May 2011 noted that X-rays from 2008 did not show any fecal obstruction, constipation, or free air, and that colonoscopy did not suggest pneumonitis intestinalis or reveal any scarring or strictures that would predispose the Veteran to constipation.  He concluded that the frequency of the Veteran's bowel movements was more likely than not the function of the Veteran's normal bowel transit.  The examiners have found no disorder causing the Veteran's constipation.  

The Federal Circuit has addressed the issue of symptoms without underlying disease or injury.  For Veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131 -- the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words:  "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ."  38 U.S.C.A. §§ 1110, 1131 (1994).  Thus, in order for a Veteran to qualify for entitlement to compensation under those statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d (Fed. Cir. 2001).  Since there is not any underlying disease or injury causing the Veteran's constipation symptoms, service connection cannot be granted.  A currently diagnosed disability is required.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The Veteran is competent to testify as to his symptoms, including frequency of bowel movements, as it is something of which he has personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the Veteran is not competent to render a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  His medical opinions that he has a current disorder causing constipation and that it is pneumatosis intestinalis or that it is related to his service or his in-service appendectomy are of no probative value.  Medical evidence is required.  Id.  

The Board has considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a disorder causing chronic constipation is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


